Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6 are all the claims.
2.	Claims 1-6 are all the claims under examination.

Information Disclosure Statement
2.	The 1449 form that was considered in the Office Action has been re-considered at the request of the printer rush department to verify that the three references in the top rows of page 3 of the 5 page 1449 form have been considered. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
	a) The three references in the top three rows from the 1449 form previously considered on 12/20/2021 have been marked in compliance with the formalities and the printer rush inquiry of 7/12/2022 are not found to effect the patentability of the allowed claims.
b) The claimed anti-LAB3 x anti-CTLA4 antibody in view of the terminal disclaimer filed on 5/20/2022 over USPN 11312770 are free from the art.
	c) The following references are pertinent to the instant claims for the disclosure of the sequences of SEQ ID NOS: 39138, 39143 and 39153.
Application No. 17/233,062 (reference application US20210236961): the reference teaches:  SEQ ID NOS: 2605, 2625, 2925 and 2945 having 100% identity with the sequence of 39138; SEQ ID NOS: 2610, 2630, 2650, 2670, 2690, 2710, 3270, and 3290 having 100% identity with the sequence of 39143; and SEQ ID NOS: 2420, 2430, 2440, et seq having 100% identify with SEQ ID NO: 39153. The single claim is drawn to a bispecific antibody that monovalently binds a human costimulatory receptor and monovalently binds a human checkpoint receptor for use in activating T cells for the treatment of cancer. The specification teaches a checkpoint inhibitor is one of LAG-3 or CTLA-4 is distinct from a costimulatory receptor which is distinct from the instant claimed heterodimer for an anti-LAG-3 x anti-CTLA-4 construct.
 Application No. 16/184,929 (reference application US 20210253706/ US 10981992): the reference teaches:  SEQ ID NOS: 35607, 35627, 35927, 35947,38738, 39138,2605, 2625, 2925 and 2945 having 100% identity with the sequence of 39138; and SEQ ID NOS: 2610, 2630, 2650, 2670, 2690, 2710, 3270, 3290 having 100% identity with the sequence of 39143. The reference does not disclose sequences  having 100% identify with SEQ ID NO: 39153. The claims are drawn to an ICOS binding domain that does not encompass a heterodimeric bispecific anti-LAG-3 x anti-CTLA-4 construct of the instant claims.
Application No. 15/623,314 (reference application US 20180118836 / US 10787518): the reference teaches:  SEQ ID NOS:  35607, 35627, 35927, 35947 having 100% identity with the sequence of 39138; and SEQ ID NOS: 35612, 35632, 35652, 35672, 35692, 35712, 36272, 36292 having 100% identity with the sequence of 39143; and SEQ ID NOS:  22599, 25109, 32759, 32779, 32976, et seq. having 100% identify with SEQ ID NO: 39153. The claims are drawn to a PD-1 binding domain that does not encompass a heterodimeric bispecific anti-LAG-3 x anti-CTLA-4 construct of the instant claims.
Application No. 15/691,665 (reference application US 20180127501/ US10793632): the reference teaches:  SEQ ID NOS: 2605, 2625, 2925, 2945 having 100% identity with the sequence of 39138; and SEQ ID NOS: 2610, 2630, 2650, 2670, 2690, 2710, 3270, 3290 having 100% identity with the sequence of 39143; and SEQ ID NOS: 2420, 2430, 2440, 2450, 2460, 2470, et seq. having 100% identify with SEQ ID NO: 39153. The claims are drawn to a heterodimeric PD-1 x ICOS bispecific construct that does not encompass a heterodimeric bispecific anti-LAG-3 x anti-CTLA-4 construct of the instant claims.
Application No.16/820,375 (reference application US20210095030): the reference teaches:  SEQ ID NOS: 2625, 2925 having 100% identity with the sequence of 39138. The claims are drawn to a bispecific construct that binds ICOS and a checkpoint inhibitor and does not encompass a heterodimeric bispecific anti-LAG-3 x anti-CTLA-4 construct of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
4.	Claims 1-6 are allowed.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643